Case 2:20-cv-01904-JAD-VCF Document 37 Filed 05/12/21 Page 1 of 2




                                               ECF No. 37
Case 2:20-cv-01904-JAD-VCF Document 37 Filed 05/12/21 Page 2 of 2




          Based on the parties' stipulation [ECF No. 37] and good cause appearing, IT IS
  HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
  bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                            ________________________________
                                            U.S. District Judge Jennifer A. Dorsey
                                            Dated: May 25, 2021
